— Harvey, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered December 14, 1984, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
The only issue posed for consideration is whether the sentence imposed by County Court should be reduced in the interest of justice. On May 16, 1984, defendant and his *814brother broke into the apartment of a 71-year-old man. Once inside, they threatened him with a pellet gun, struck him and stole property from him. Defendant was subsequently charged with robbery in the first degree, three counts of robbery in the second degree, and burglary in the first degree. Defendant entered a plea of guilty to robbery in the first degree in complete satisfaction of the indictment. He was sentenced to an indeterminate prison term of IV2 to 15 years.
Sentencing is within the discretion of the trial court and will not be interfered with in the absence of a clear showing of abuse of discretion or extraordinary circumstances (see, e.g., People v Mabry, 101 AD2d 961, 963). The egregious nature of defendant’s crime and the fact that County Court permitted a plea to one count to satisfy the five-count indictment (see, People v Garcia, 117 AD2d 928, 930) lead to the conclusion that there was no abuse of discretion in sentencing on the part of the court in this case.
Judgment affirmed. Kane, J. P., Casey, Weiss, Levine and Harvey, JJ., concur.